United States of America
Territory of Michigan MONROE COUNTY SS
OF THE TERM OF FEBRUARY IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND TWENTY TWO.
The grand Jurors within and for the body of the County of Monroe aforesaid upon their Oath present that Francois Poulain of the County of Monroe aforesaid in the Territory aforesaid on the twenty third day of april in the year of Our Lord one thousand eight hundred and twenty one at the Town *691of Monroe in the County of Monroe aforesaid and within the Jurisdiction of this Court he the Said Francois Poulain being then & there committed to the Common prison within & for Said County by virtue of an execution issued from the office of Laurent Durocher esquire One of the Justices of the peace within and for Said County of Monroe for the Sum of twenty dollars & forty eight cents debt or damages and One dollar and eighty One and one fourth cents costs of Suit in favor of John Anderson Surviving partner of John Anderson & Duncan Reid against Francois Poulain aforesaid dated the thirtieth day of January in the year of our Lord One thousand eight hundred and twenty one. On application to Charles Noble and Laurent Durocher esquires two of the Justices assigned to keep the peace within and for the County of Monroe aforesaid in the Territory aforesaid he the Said Francois Poulain being then & there an applicant to Said Charles Noble and Laurent Durocher esquires as aforesaid for the benefit of “an act Concerning poor debtors” made adopted and Published at Detroit the Seventh day of February One thousand eight hundred and twenty, the Said John Anderson the Creditor in the execution aforesaid having been notified in writing according to law of the Said Francois Poulains desire of taking the privilege allowed by the act aforesaid and then and there the Said Francois Poulain in due form of Law was Sworn as provided in the act aforesaid and did take is Corporal Oath upon the Holy evangelist of Almighty God before the Said Charles Noble and Laurent Durocher Esqrs then & there having Sufficient power and authority to administer an Oath to the Said Francois Poulain in that behalf and the Said Francis Poulain then & there upon his oath afore--said taken before them the Said Charles Noble and Laurent Durocher esquires as aforesaid and the Said Francois Poulain So being Sworn not having the fear of God before his eyes but being moved and Seduced by the instigation of the Devil then & there upon his Oath aforesaid falsly wilfully and Coruptly and Say & Swear in this words following that is to Say “I Fran“cois Poulain do Solemnly Swear that I have not any estate real or personel “in possession,remainder,or reversion Sufficient toSupport mySelf in prison “or to pay prison Charges, and that I have not Since the Commencement “of this Suit against me or at any other time directly, or indirectly, Sold “Leased or otherwise conveyed or disposed of to, or intrusted any person or “persons whomsoever with, all or any part of the estate real or personal “whereof I have been the Lawful owner or possessor with any intent or “design to Secure the Same or to receive, or to expect any profit or advantage therefrom, or have Caused or Suffered to be done any thing else whatsoever whereby any of my Creditors may be defrauded. So help me God”
Whereas in truth and in fact the Said Francois Poulain has Sold released and otherwise Conveyed, Consealed and disposed of, and had intrusted his estate directly and indirectly Contrary to the foregoing oath, and that he
*692the Said Francois Poulain has Caused and Suffered to be done other Acts and things whereby the Said John Anderson having the execution aforesaid and the Said Francois Poulain being Lawfully Committed to Prison as aforesaid on the execution aforesaid, was then & there defrauded by means of the oath aforesaid do Say that the Said Francois Poulain On the twenty third day of April in the year of Our Lord One thousand eight hundred and twenty one at the Town of Monroe aforesaid in the County of Monroe aforesaid in the Territory aforesaid and within the Jurisdiction] of this Court in his Oath aforesaid before the Said Charles Noble and Laurent Durocher esquires So as aforesaid having Sufficient power and authority to administer the Said Oath to the Said Francois Poulain in manner aforesaid of his wicked mind falsley and malisiously and Coruptly did Commit wilful & Corupt perjury to the great damage of the Said John Anderson to the evil exemple of all others in like case offending against the peace dignity & authority of the Said United States of America within the Territory of Michigan aforesaid in the County of Monroe aforesaid and also against the form of the Statute in Such Case made and adopted in the Said Territory of Michigan.
Wolcott Lawrence
Prosecuting Attorney appointed by the Court
A True Copy of the Original
September 13th 1822. Laurent Durocher, Clk M.C.C.
Clk fees for Copy $0.75.
[Case 933, Indictment]
Michigan Territory MACOMB COUNTY TOWIT
OF THE TERM OF FEBRUARY ONE THOUSAND EIGHT HUNDRED AND TWENTY
The Grand Jurors of the United States of America in and for the body of the County of Macomb in Said Territory of Michigan upon their oaths present — That Robert Little of the County of Macomb on the fourth day of January one thousand Eight hundred and twenty, in the County of Macomb and within the Jurisdiction of this Court with force and Arms &c in and upon James Fulton then being Sheriff of the Said County of Macomb in the peace of God and the Said United States and in the due execution of his Said office of Sheriff, then and there being, did make an assault and the Said James Fulton with Guns, Swords, Sticks and Staves did forcibly and with threatnings, resist, impede and obstruct in the due execution of his Said office as Sheriff of Said County, and then and there did beat, wound, Shoot and ill treat the Said James Fulton and other wrongs to the Said *693James then and there did and committed contrary to the laws of the Territory of Michigan in evil example of others offending in like manner and against the peace and dignity of the United States and this Territory
Signed E Prescott Prosecuting Atty
for the U States.
Witnesses
James Fulton
John K Smith
Wm Brown
Ira Marks
Charles Stewart
Endorsed
Feby 9th 1820
A true Bill
Signed John K Smith
Foreman
I Certify that the foregoing is a true Copy of the original Indictment and of the proceedings had before the County Court of Macomb County in the foregoing Case
Given under my hand and the Seal of the Court this tenth day of September A D 1821
John Stockton Clerk
Macomb County Court.